Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first cooling apparatus” in line 3 of claim 1, interpreted as a refrigerator including a compressor, condenser, and evaporator as taught in ¶ 38 of the instant disclosure and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that the “second cooling apparatuses” of line 5 of claim 1 have not been interpreted under 35 U.S.C. 112(f) as each is taught to include a heat exchanger (line 6) supplied with a heat transfer medium and this structure is found to be sufficient to perform the recited function of “cooling”.  Similarly, “a cooling system” of line 1 of claim 1 has not been interpreted under 35 U.S.C. 112(f) as it includes the plurality of “second cooling apparatuses” and thus by extension the heat exchangers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 teaches the first set temperature being set by the processor “based on a previously obtained relation” which relates this first set temperature to “the second set temperatures” and “the obtained second set temperatures”.  Neither claim 7 nor claim 1 upon which it depends makes any clear distinction between “the obtained second set temperatures” and “the second set temperatures” and it is thus not clear whether “the obtained second set temperatures” having been obtained by the processor renders them substantially different from “the second set temperatures” or how “the second set temperatures” may be used by the processor if they differ from “the obtained second set temperatures” in that they have not been “obtained” by the processor.  Because no distinction can be found, it is also further unclear whether these two versions of “the second set temperatures” may have been recited in error.  For this reason, the nature of the relation of claim 7 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim 8 teaches in lines 9-11 that the first set temperature is set based on “the learned predetermined relation” which includes “the second set temperatures” (line 6) and “the obtained second set temperatures”.  As discussed above with regard to claim 7, it is not clear whether there is a distinction between these two groups of set temperatures or whether they are the same temperatures recited as distinct in error.  For this reason, the scope of claim 8 cannot be positively ascertained and the claim is rejected as being indefinite under 35 U.S.C. 112(b).

Claim 9 teaches in lines 6-9 that “a previously obtained second relation” relates the first set temperature to both “the second set temperatures” and “the obtained second set temperatures”.  As discussed above with regard to claim 7, it is not clear whether there is a distinction between these two groups of set temperatures or whether they are the same temperatures recited as distinct in error.  For this reason, the scope of claim 8 cannot be positively ascertained and the claim is rejected as being indefinite under 35 U.S.C. 112(b).

Claim 10 teaches in lines 14-16 that the first set temperature is obtained based on “the learned first relations” and “the learned second relations”, both of which relate the first set temperature to the second set temperatures (lines 8-9 and 11-12) and on “the obtained second set temperatures”.  As discussed above with regard to claim 7, it is not clear whether there is a distinction between these two groups of set temperatures or whether they are the same temperatures recited as distinct in error.  For this reason, the scope of claim 8 cannot be positively ascertained and the claim is rejected as being indefinite under 35 U.S.C. 112(b).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,335,508 to Tippmann in view of US Publication No. 2021/03120688 A1 to Kato et al., a US publication of a PCT application filed 28 September 2018.

    PNG
    media_image1.png
    402
    502
    media_image1.png
    Greyscale

Tippmann teaches limitations from claim 1 in fig. 2, shown above, a cooling system comprising: 
a first cooling apparatus (the refrigeration circuit shown at the left of fig. 2) that is electrically driven (via compressor 29) and supplies a first heat transfer medium cooled to a first set temperature or lower (the medium in the central circuit, cooled by evaporator 25 within liquid container 23); 
a plurality of second cooling apparatuses (the refrigeration circuits shown at the right of fig. 2), each of which: 
comprises a heat exchanger (17 and 47) that exchanges heat between the first heat transfer medium (in the containers 19 and 55) supplied from the first cooling apparatus (from container ) and a second heat transfer medium (in the taught to be water in col. 3, lines 40-43), and 
is electrically driven (via the respective compressors 15 and 53) and supplies a third heat transfer medium (air cooled at evaporators 13, 51, and 51a) cooled to a second set temperature or lower (a desired temperature at each evaporator), wherein the second set temperature changes over time (as the temperature of each is taught to be a “desired temperature” rather than predetermined or preset, teaching that users may set it as desired over time).
Tippmann does not teach the system including a processor which sets the first set temperature based on the desired output temperatures of the system.  Kato teaches in fig. 1, shown above, and in ¶ 71, a refrigeration cycle apparatus including a primary cooling circuit (shown at left, including compressor 11) cooling a fluid in a second loop (at left) via a heat exchanger (22) and having a controller (100) which controls the compressor (11) to increase the water temperature (T1) at the outlet of this heat exchanger (71) to meet the target temperatures of a plurality of indoor units.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tippmann with the controller and its control over the water outlet temperature taught by Kato in order to ensure that the refrigeration provided by the system is sufficient to meet demand, thus ensuring effective and reliable operations.

    PNG
    media_image2.png
    383
    747
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tippmann and Kato as applied to claim 1 above, and further in view of US Publication No. 2005/0252222 A1 to Jessen et al.

Regarding claim 2, Tippmann teaches a refrigeration system in which a chiller cools water which circulates to a plurality of heat exchangers where it provides cooling to a plurality of use-side refrigeration units.  Kato teaches a controller in a similar cascade system setting the outlet temperature of water from the chiller being set based on the demand temperatures of a plurality of loads.  Neither Tippmann nor Kato teaches this target outlet temperature being set based on an average target temperature of the loads.  Jessen teaches in ¶ 10 that in controlling a plurality of temperature controlled loads, there are a number of possible methods for selecting “a characterizing circuit temperature” on which control of temperature can be based, one of these being to take either an average or a weighted average of the temperatures in question.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the system of Tippmann as modified by Kato with the averaging of Jessen applied to the target temperatures of the loads taught by Kato in order to allow the system to control the temperature of coolant provided to be as near as is feasible to a plurality of load target temperatures so that no individual use-side unit is required to make a significantly larger adjustment to cooling temperature than others, thus providing a similar level of wear on all of the use-side units and thus preventing premature malfunction of failure of any one unit which might otherwise be more heavily loaded.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Particularly, features found to distinguish the invention of the instant claims over the prior art include:
Each of claims 3 and 5 teaches the operation of the system of claim 5 to involve setting the first set temperature to a stop temperature which will allow at least one compressors of one of the plurality of second cooling apparatuses to be stopped and set to be bypassed while still providing cooling based on the first set temperature of the circulating first heat transfer medium.
Claims 4 and 6 depend upon claims 3 and 5 respectively and are allowable for these dependencies.

Each of claims 7-10 recites at least one relation being obtained by the processor, the at least on relation relating the first set temperature, second set temperature, a measured power consumption of the cooling system, and the obtained second set temperatures and being used to determine the first set temperature for fluid cooled by the first cooling apparatus.  Examiner notes that for a prior art reference to render obvious such a relation, features of claim 1 would be required including the cascade arrangement of the system so that the intermediate fluid outlet temperature of the first cooling apparatus could be controlled based on the overall power consumption of a system including not only the first cooling apparatus but also a plurality of second cooling apparatuses on whose output temperatures this intermediate output temperature is also controlled.  For this reason, the relations of these claims are found not to be obvious over the prior art.
Attention is drawn, however, to the rejections of these claims under 35 U.S.C. 112(b) set forth above.  Therefore upon the claims being rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Claim 11 teaches the operation of the system including stopping and bypassing the compressor of the first cooling apparatus when the apparatus can supply the first heat transfer medium at or below the first set temperature without requiring the operation of the compressor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        16 September 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763